Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species: human TTP1, CMV enhancer, VP1, CSF, LINCL and cerebellum in the reply filed on 8/8/2022 is acknowledged.  The traversal is on the grounds that searching all of the species would not be a burden.  This is not found persuasive because this is a 371 application and a search burden is not a consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/8/2021.
Claims 1-8, 12, 14-15, 19-25, 30-31, 33-34, 37, 41, 44-49, 51-57, 60 and 65 are under consideration in the instant Office Action.

Information Disclosure Statement
The information disclosure statement filed on 6/15/201 and 12/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed 1/29/2021 fail to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies for non-patent literature cited in the IDS were provided and the citations have therefore been lined through. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). All references listed in the IDS that are not provided are lined through and not considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2-8, 12, 14-15, 19-25, 30-31, 33-34, 37, 41, 44-49, 51-57, 60 and 65 objected to because of the following informalities:  Dependent claims read “A method according to claim…” but rather should read “The method of claim…” since they dependent from the independent or preceding claim and shows the proper antecedence basis of the instant claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 51 is indefinite for the use of parentheticals which do not appear to be abbreviations of the term prior.  Thus it is unclear whether the term within the parentheticals is an abbreviation, or if the term within the parentheticals is one example of multiple types of the preceding term:  “Hurler (MPS-I H)” for example.  A skilled artisan would not know the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, 14-15, 19-25, 30-31, 33-34, 37, 41, 44-49, 52-57, 60 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating LINC in a mammal in need thereof comprising administering to the mammal’s brain an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding CLN2 (TTP1) inserted between a pair of AAV ITR in a manner effective to infect cells in the brain that contact the CSF of the mammal, wherein the cells express TPP1 and at least one neurological symptom of LINC is reduced or alleviated, does not reasonably provide enablement for treating any disease by delivering to the cisterna magna, or the brain ventricle, subarachnoid space and/or intrathecal space using any therapeutic agent with a lysosomal hydrolase activity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: A gene therapy method for treating a disease using AAV vectors delivered to the brain.
Breath of the Claims:  The claims recite, treating a disease in a mammal comprising administering to the mammal’s cisterna magna or the mammal’s brain ventricle, subarachnoid space and/or intrathecal space a rAAV encoding a therapeutic agent, wherein cell contacting the CSF are transduced and express the therapeutic agent and the mammal is treated.  The breadth of “a lysosomal storage disease” encompasses any known disease of any organ is the body.  The breadth of “a therapeutic agent with a lysosomal hydrolase activity” is any agent know to treat any disease, disorder, or symptom thereof that relies on this activity.  The route of administration is highly specific to particular regions of the brain and the cell transduced by this route of administration are highly specific.  As such, the breadth of the claims encompass treating any lysosomal storage disease by gene therapy using any therapeutic protein with a lysosomal hydrolase activity by administering an AAV vector to highly specific regions of the brain.
Specification Guidance:  The instant specification teaches that in certain embodiments, the lysosomal storage disease (LSD) is infantile or late infantile ceroid lipofuscinoses, neuronopathic Gaucher, Juvenile Batten, Fabry, MLD, Sanfilippo A, Hunter, Krabbe, Morquio, Pompe, Niemann-Pick C, Tay-Sachs, Hurler (MPS-I H), Sanfilippo B, Maroteaux-Lamy, Niemann-Pick A, Cystinosis, Hurler-Scheie (MPS-I H/S), Sly Syndrome (MPS VII), Scheie (MPS-I S), Infantile Batten, GM1 Gangliosidosis, Mucolipidosis type II/III, or Sandhoff disease (see instant claim 51). In certain embodiments, the disease is LINCL. 
Working Examples: The specification describes the following: See Example 2, starting at paragraph 136, Lysosomal storage disorders (LSDs) constitute a large class of inherited metabolic disorders. Most LSDs are caused by lysosomal enzyme deficiencies which lead to organ damage and often central nervous system (CNS) degeneration. Late infantile neuronal ceroid lipofuscinosis (LINCL) is an autosomal recessive neurodegenerative disease caused by mutations in a ceroid-lipofuscinosis (CLN), neuronal 2 gene CLN2, which encodes the lysosomal protease tripeptidyl peptidase 1 (TPP1). LINCL is characterized clinically by normal birth and early development, onset of seizures by 18-24 months, progressive motor and cognitive decline, and premature death. The disease is due to a deficiency in TPP1, which is a soluble, M-6-P decorated lysosomal enzyme. Enzyme-replacement therapy (ERT) is currently available for lysosomal storage diseases affecting peripheral tissues, but has not been used in patients with central nervous system (CNS) involvement. A recent study investigated whether enzyme delivery through the cerebrospinal fluid was a potential alternative route to the CNS for LINCL (Chang et al., Molecular Therapy 16:649-656, 2008, instant PTO-892). Treated mice showed attenuated neuropathology, and decreased resting tremor relative to vehicle-treated mice.   In the present work, it was investigated whether global delivery of a vector could be effectively performed in order to achieve steady-state levels of enzyme in the cerebrospinal fluid (CSF) by means of injection in the brain. Thus while the specification contemplates treating all disease, only further describes LSD and neurodegenerative disease to be treated.  The specification further only provides one reduction to practice that treats LINC.  The specification does not provide any guidance other disease that will be treated by administration of AAV vector specifically to the cisterna magna, brain ventricle, subarachnoid space, and/or intrathecal space in the brain.  As such, the specification does not enable the great breadth of the claims encompassing, treating any disease as claimed.
State of the Art:  Horgan (Printout from https://blogs.scientificamerican.com/cross-check/has-the-era-of-gene-therapy-finally-arrived/.  PP. 1-13, 2017, instant PTO-892) teaches that the first gene therapy in a human was attempted in 1990 by geneticist William Anderson.  However, Gene therapy has never fulfilled these grand hopes. In the decades since Anderson’s experiment, thousands of clinical trials of gene therapies have been carried out. But the first gene therapy was only approved for sale in the U.S. in 2017 (p. 2, par 1 and p. 3, first par).  Horgan further teaches that gene therapy turned out to be extremely difficult, because it can trigger unpredictable, fatal responses from the body’s immune system.  The National Institutes of Health warns that gene therapy “can have very serious health risks, such as toxicity, inflammation, and cancer”.  See p. 4, par 1.  Kymriah is a case in point. The FDA press release warns that Kymriah can cause “life-threatening” immune reactions and “neurological events,” as well as “serious infections, low blood pressure (hypotension), acute kidney injury, fever, and decreased oxygen (hypoxia).” According to The New York Times, the FDA “is requiring that hospitals and doctors be specially trained and certified to administer [Kymriah], and that they stock a certain drug needed to quell severe reactions.”  See p. 4, par 2.  
Thus the teachings of Horgan demonstrate that while techniques for developing gene therapy have been long in the process in development in the prior art, at the time of the invention and post-filing the ability to use gene therapies for therapeutic purposes have failed to be therapeutic but rather have been pathological cause immune response, toxicity, cancer, and even death.  As such, while a great deal of research has been done to develop therapeutic gene therapies, at the time of the invention, therapeutic gene therapies were unpredictable.  Even post-filing, Horgan points to the need for great training and specific guidance to any given gene therapy under consideration for therapeutic purposes.  
Thus the breadth of the claims to treating any LSD disease lacks enablement because the specification solely provides specific guidance to treating one disease by the claimed route of administration with specific immunosuppressive agents and art teaches that the claimed method will not predictably treat diseases that do not have neurological involvement.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 14-15, 19-25, 41, 44-48, 51-57, 60 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Davidson et al., WO2015/013148 (IDS).
Davidson teaches methods of treating a disease  by delivering a therapeutic agent to a mammal comprising administering to the mammal’s ventricle or cisterna magna an rAAV particle contains a vector comprising a nucleic acid encoding a therapeutic protein inserted between a pair of AAV inverted terminal repeats (ITR) in a manner such as that cells with access to the cerebrospinal fluid (CSF) express the therapeutic agent or secretes the therapeutic agent into the CSF for distribution to the brain (see abstract, page 2, page 7, page 11, lines 24-28) and reads on instant claims 1, 20-22 and  44. Davidson teaches that the therapeutic agent includes lysosomal hydrolases that include nucleic acid of human TPP1 protein (see page 3, lines 30-33 and page 4, Figure 3 and Figure 14, page 10, lines 10-25, page 12, lines 10-11) and reads on instant claims  1-3 and 5-7. Davidson teaches that the AAV particle is an rAAV2 particle and that the rAAV capsid has at least 80% homology to the AAV2 capsid protein VP1 (see page 2, lines 16-33, spanning pages 7-8,  page 10, lines 26-30) and reads on instant claims 4, 15, 19, 52 and 65. Davidson teaches promotors that include cytomegalovirus (CMV, see page 8, lines 15-20, page 20- lines 14-21) and reads on instant claims 8, 12 and 14. Davidson teaches methods of treating lysosomal storage disease (LSD) which include infantile or late infantile ceroid lipofuscinoses (LINCL, see page 3, lines 18-27) and reads on instant claims 1 and 51. Davidson teaches the treatment of mammals that are non-rodent  mammals and include primate and human (see page 3, lines 28-30) and reads on instant claims 46-48. Davidson teaches treating LINCL pups with gene therapy with AAV2-CLN2 ( producing TTP1) by injecting into the brain at the ventricle or cisterna magna (see page 31) and reads on instant claims 1, 20-25 and 52. Davidson teaches a dose that includes  about 1-5ml of 1x105-1016 vg/ml (see page 23, lines 29-32) and reads on instant claim 41.  Davidson teaches increased activity of TTP1 in the cerebellum, thalamus, hippocampus, spinal cord and other tissues and cells when treated with AAV2-CLN2 (see Figure 8) and reads on instant claim 60. Davidson teaches in their Figure 10 and page 5 the delay of onset of symptoms associated with LSD which include symptoms like proprioceptive ataxia, menace and resting and intention tremors and reads on instant claims 53-54. 
With regard to claims 45, 55-57 which depend from claim 1, and wherein the treated animals exhibit functional effects of the methodology, the claims require no additional steps. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Davidson teaches the method steps of claim 1, as iterated above. While Davidson does not teach the claimed effects of claims  45 and 55-57. Davidson does perform the same method steps as claimed. Since Davidson anticipates the process steps of claim 1, Davidson therefore, also anticipates the claimed effects of claims 45 and 55-57.

Claims 1, 20, 30-31, 33-34, 37, 41, 46-49, 51-57 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciron et al., 2006 (instant PTO-892) as evidenced by Desmaris et al., 2004 (instant PTO-892). A Multiple Reference 102 rejection is Proper to Show That A Characteristic Not Disclosed in the Reference is Inherent.  MPEP 2131.01(III).
Ciron teaches administering AAV particles encoding alpha-L-iduronidase (IDUA) to the brain of dogs of a Hurler Syndrome Lysosomal storage Disease model, wherein the AAV particles transduce and express the recombinant IDUA, and wherein the dogs are subjected to immunosuppressive therapy comprising administering cyclosporine and mycophenolate to the dogs at least three weeks before the AAV particles were injected in the brain (see Abstract, pages 205-206, Table 1; Fig 1) and reads on instant claims 1, 30-31,  33-34, 46-47, 51.  Ciron discloses the AAV particles are administered to the tissue of the brain (page 205, page 210) as in instant claim 1. Ciron teaches using alpha-L-iduronidase (IDUA) which is a lysosomal hydrolase and reads on instant claim 1. Ciron shows the IDUA has hydrolysis activity (IDUA assay, page 206, FIG 1) and reads on instant claim 1. Ciron teaches the LSD is Hurler Syndrome Lysosomal storage Disease and reads on instant claim 51. Ciron discloses the AAV particles were generated according to Desmaris, 2004.  Desmaris is cited solely to show that the IDUA enzyme was encoded on a nucleic acid that is flanked by a pair of AAV ITRS (see page 69 “Adenoassociated Virus Vector Construction and Production” Section) and reads on instant claim 1. Ciron teaches administering AAV5.5hIDUA at 1.5x1012 genomes/ml (see page 205) and reads on instant claim 41.Ciron teaches administering cyclosporine and mycophenolate mofetil to the dogs at least three weeks before the AAV particles were injected into mammals such as dogs (abstract, Table 1) and reads on instant claims 1, 20, 30-31, 33-34, 37, 46 and 52. Ciron teaches administering the gene therapy treatment to children with Hurler’s syndrome (see page 213) and reads on instant claims 47-49.
With regard to claims 53-57 which depend from claim 1, and wherein the treated animals exhibit functional effects of the methodology, the claims require no additional steps.  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
Ciron teaches the method steps of claim 1, as iterated above. While Ciron does not teach the claimed effects of claims 53-57. Ciron does perform the same method steps as claimed. Since Ciron anticipates the process steps of claim 1, Ciron therefore also anticipates the claimed effects of claims 53-57.
With regard to claim 65, Ciron discloses the AAV particles are AAV 5 particles (page 205).  Desmaris is cited as evidence to show the AAV5 particles use AAV5 ITRs (see page 69 “Adenoassociated Virus Vector Construction and Production” Section of Desmaris) and reads on instant claim 65.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12,14-15, 19-20, 41, 45-49, 51-57 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-30 of copending Application No. 16/843,360. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘360 claims a method of treating an LSD disease comprising administering to the mammal's CNS an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell of the mammal such that the cell expresses the therapeutic agent in the mammal.  ‘360 further specifies the administration of the therapeutic agent is TPP1 and the mammal is a primate and therefore, anticipates the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1-7, 20-25, 30-31, 33-34, 37, 41, 44-49, 51-57 and 65  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 10-16, 18-22, 25-33, 36-38, 58  of copending Application No. 15/769,931. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘931 claims a method of treating an LSD disease comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal.  ‘931 further specifies the administration of two immunosuppression agents which include cyclosporin and MMF, alternatively the route of administration can be by brain ventricle, subarachnoid space, or intrathecal space, the therapeutic agent is TPP1 and the mammal is a primate.  ‘931 specifies that the method also administers an immunosuppression agent, the route of administration can alternatively also be by brain ventricle, subarachnoid space or intrathecal space,  the disease is LINCL, the therapeutic agent is TPP1 or CLN2, and the mammal is a primate and therefore, anticipates the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 20-25, 30, 44-48, 51-57, 60 and 65  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,391,184. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘184 discloses a method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal.  ‘184 further specifies the administration of an immunosuppression agent, alternatively the route of administration can be by brain ventricle, subarachnoid space, or intrathecal space, the therapeutic agent is TPP1 and the mammal is a primate.  ‘184 specifies that the method also administers an immunosuppression agent, the route of administration can alternatively also be by brain ventricle, subarachnoid space or intrathecal space,  the disease is LINCL, the therapeutic agent is TPP1 or CLN2, and the mammal is a primate and therefore, anticipates the instant claims.  

Claims 1-7, 20, 22, 44-48, 51-57 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-24 of U.S. Patent No. 9,849,195. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘195 discloses a method of treating a CNS disease with a therapeutic agent delivered to the central nervous system of a mammal, comprising administering to the mammal's CSF an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent, TTP1, inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal such that the cell expresses the therapeutic agent in the mammal including primates and humans.  ‘195 therefore, anticipates the instant claims.

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649